UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4553


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

ALFREDO GOMEZ VELEZ,

                Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (5:09-cr-00320-F-1)


Submitted:   January 10, 2011             Decided:   February 3, 2011


Before NIEMEYER, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.    George E. B. Holding, United States Attorney,
Jennifer P. May-Parker, Dennis M. Duffy, Assistant United States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            A federal grand jury charged Alfredo Gomez Velez with

one count of possession of a firearm by a convicted felon, in

violation of 18 U.S.C. § 922(g)(1) (2006) (Count One), and two

counts of mailing firearms without authorization, in violation

of 18 U.S.C. § 1715 (2006) (Counts Two and Three).                      Gomez Velez

pleaded guilty to all three counts without a plea agreement.

The district court sentenced Gomez Velez to sixty-three months’

imprisonment on Count One and twenty-four months each on Counts

Two   and   Three,   all   to    be    served   concurrently.           This   appeal

followed.    We affirm.

            On appeal, Gomez Velez argues that the district court

committed     significant        procedural     error    when     it      failed   to

adequately address his request for a sentence at the bottom of

the U.S. Sentencing Guidelines Manual (2009) range based on his

family ties.

            This court reviews a sentence for reasonableness under

a   deferential   abuse    of     discretion    standard.        Gall     v.   United

States,     552   U.S.     38,    51    (2007).         This     review     requires

consideration of the procedural and substantive reasonableness

of a sentence.       Id.; United States v. Lynn, 592 F.3d 572, 575

(4th Cir. 2010).         Gomez    Velez   challenges      only    the     procedural

reasonableness of his sentence.



                                          2
             A district court must state its reasons for imposing

its chosen sentence, providing sufficient detail to “satisfy the

appellate court that [it] has considered the parties’ arguments

and   has    a    reasoned          basis   for         exercising    [its]    own     legal

decisionmaking authority.”                  Rita v. United States, 551 U.S.

338, 356 (2007).          Failure to do so constitutes procedural error.

Lynn, 592 F.3d at 575.               However, “when a judge decides simply to

apply the Guidelines to a particular case, doing so will not

necessarily require lengthy explanation.”                            Rita, 551 U.S. at

356; see Lynn, 592 F.3d at 576.

             We     conclude         that      the       district     court     adequately

discharged its responsibility to explain the sentence imposed

with sufficient detail to allow for meaningful appellate review.

As in Rita, “the record makes clear that the sentencing judge

considered the evidence and arguments.”                        Rita, 551 U.S. at 359.

After Gomez Velez made his argument, the district court asked

the   Government         if    it     wished       to     respond.      The     Government

reiterated its position that a sentence at the upper end of the

Guidelines       would    be       appropriate       given    Gomez    Velez’s       previous

conviction for the same offense.                        The court imposed a sentence

at the top of the Guidelines range, stating that it did so

because     Gomez    Velez’s         “previous          encounter     with    the    federal

judiciary     offered         no    deterrence          to   his    engaging    in    future

criminal conduct.”             The district court’s statement that no fine

                                               3
would be imposed because Gomez Velez lacked the ability to pay a

fine   “in    addition    to   providing    financial     support    to    his

dependents,”      demonstrates       that     the     court       considered

Gomez Velez’s    family   circumstances.      We    therefore     find    Gomez

Velez’s sentence procedurally reasonable.

             Accordingly, we affirm the district court’s judgment.

We   dispense   with   oral    argument   because   the   facts   and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                     4